Exhibit 10.66

LOAN MODIFICATION AND FORBEARANCE AGREEMENT

This LOAN MODIFICATION AND FORBEARANCE AGREEMENT (“Agreement”) is made and
entered into as of December 10, 2008 (the “Effective Date”) by and among
COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation (“Borrower”);
COMSTOCK MASSEY PRESERVE, L.L.C., a Virginia limited liability company
(“Comstock Massey”); COMSTOCK HOMES OF RALEIGH, L.L.C., a North Carolina limited
liability company (“Comstock Raleigh”); COMSTOCK HOLLAND ROAD, L.L.C., a
Virginia limited liability company (“Comstock Holland”); COMSTOCK HOMES OF
ATLANTA, LLC, a Georgia limited liability company (“Comstock Atlanta”); COMSTOCK
JAMES ROAD, LLC, a Georgia limited liability company (“Comstock James Road”);
TRIBBLE ROAD DEVELOPMENT, LLC, a Georgia limited liability company (“Tribble
Road Development”); COMSTOCK SUMMERLAND, L.C., a Virginia limited liability
company (“Comstock Summerland”); COMSTOCK LANDING, LLC, a Virginia limited
liability company (“Comstock Landing”); COMSTOCK WAKEFIELD, LLC, a Virginia
limited liability company (“Comstock Wakefield”); COMSTOCK WAKEFIELD II, LLC, a
Virginia limited liability company (“Comstock Wakefield II”); and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (“Wachovia” or “Lender”)
(Comstock Massey, Comstock Raleigh, Comstock Holland, Comstock Atlanta, Comstock
James Road, Tribble Road Development, Comstock Summerland, Comstock Wakefield,
and Comstock Wakefield II are collectively referred to as “Guarantors”; Borrower
and Guarantors are collectively referred to as “Obligors” and each,
individually, as an “Obligor”; Wachovia and the Obligors are collectively
referred to as the “Parties” and each, individually, as a “Party”). Capitalized
terms used but not defined in this Agreement shall have their meaning in the
“Existing Loan Documents” defined below.

RECITALS

A. Comstock is indebted to Lender under a Revolving Promissory Note dated
May 26, 2006 in the original principal amount of $40,000,000.00 (as modified and
amended, if applicable, the “Note”).

B. In connection with the Note, the Obligors, as applicable, executed the
following documents and agreements:

1. Credit Agreement (the “Credit Agreement”) dated May 26, 2006 between Lender
and Comstock, joined into by Comstock Raleigh (formerly Capitol Homes, Inc.) and
Comstock Massey (formerly Comstock Wesel, L.L.C.), as modified and amended;

2. Deed of Trust, Security Agreement and Financing Statement dated May 26, 2006
from Comstock Massey (formerly Comstock Wesel, L.L.C.) to TRSTE, Inc., a
Virginia corporation (“TRSTE”) and recorded in the Wake County Register of Deeds
in Book 11976, Page 1996;

3. Deed of Trust, Security Agreement and Financing Statement dated May 26, 2006
from Comstock Raleigh (formerly Capitol Homes, Inc.) to TRSTE and recorded in
the Durham County Register of Deeds in Book 5222, Page 995;

 

1



--------------------------------------------------------------------------------

4. Deed of Trust, Security Agreement and Financing Statement dated May 26, 2006
from Comstock Raleigh (formerly Capitol Homes, Inc.) to TRSTE and recorded in
the Johnston County Register of Deeds in Book 3128, Page 783;

5. Deed of Trust, Security Agreement and Financing Statement dated May 26, 2006
from Comstock Raleigh (formerly Capitol Homes, Inc.) to TRSTE and recorded in
the Wake County Register of Deeds in Book 11976, Page 1982;

6. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
June 26, 2006 from Comstock Raleigh (formerly Capitol Homes, Inc.) to TRSTE and
recorded in the Wake County Register of Deeds in Book 12031, Page 441;

7. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
July 21, 2006 from Comstock Raleigh (formerly Capitol Homes, Inc.) to TRSTE and
recorded in the Johnston County Register of Deeds in Book 3165, Page 476;

8. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
July 25, 2006 from Comstock Raleigh (formerly Capitol Homes, Inc.) to TRSTE and
recorded in the Wake County Register of Deeds in Book 12079, Page 404;

9. Deed of Trust, Security Agreement and Financing Statement dated July 21, 2006
from Comstock Landing, LLC to TRSTE and recorded in the Wake County Register of
Deeds in Book 12080, Page 830;

10. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
July 27, 2006 from Comstock Wakefield and Comstock Wakefield II to TRSTE and
recorded in the Wake County Register of Deeds in Book 12094, Page 1730;

11. Deed to Secure Debt, Security Agreement and Financing Statement dated
August 29, 2006 from Comstock Atlanta to Lender and recorded with Cherokee
County Clerk of Superior Court in Book 9018, Page 173;

12. Deed to Secure Debt, Security Agreement and Financing Statement dated
August 29, 2006 from Comstock Atlanta to Lender and recorded with Forsyth County
Clerk of Superior Court in Book 4428, Page 387;

13. Deed to Secure Debt, Security Agreement and Financing Statement dated
August 29, 2006 from Comstock Atlanta to Lender and recorded with Jackson County
Clerk of Superior Court in Book 45I, Page 458;

14. Deed to Secure Debt, Security Agreement and Financing Statement dated
September 14, 2006 from Comstock James Road to Lender and recorded with Forsyth
County Clerk of Superior Court in Book 4450, Page 620;

15. Deed to Secure Debt, Security Agreement and Financing Statement dated
September 27, 2006 from Tribble Road Development to Lender and recorded with
Forsyth County Clerk of Superior Court on in Book 4469, Page 410;

 

2



--------------------------------------------------------------------------------

16. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
October 18, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake County
Register of Deeds in Book 12223, Page 2235;

17. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
November 9, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake County
Register of Deeds in Book 12261, Page 489;

18. Deed of Trust, Security Agreement and Financing Statement dated November 13,
2006 from Comstock Summerland to TRSTE and recorded in the Prince William County
Register of Deeds as instrument number 200611170162991;

19. Supplemental Deed of Trust, Security Agreement and Financing Statement dated
December 13, 2006 from Comstock Raleigh to TRSTE and recorded in the Wake County
Register of Deeds in Book 12308, Page 2241;

20. Unconditional Guaranty dated May 26, 2006 by Comstock Raleigh (formerly
Capitol Homes, Inc.) in favor of Lender;

21. Unconditional Guaranty dated May 26, 2006 by Comstock Massey (formerly
Comstock Wesel, L.L.C.) in favor of Lender;

22. Unconditional Guaranty dated July 17, 2006 by Comstock Holland in favor of
Lender;

23. Unconditional Guaranty dated July 21, 2006 by Comstock Landing in favor of
Lender;

24. Unconditional Guaranty dated August 1, 2006 by Comstock Wakefield in favor
of Lender;

25. Unconditional Guaranty dated August 1, 2006 by Comstock Wakefield II in
favor of Lender;

26. Unconditional Guaranties dated August 29, 2006 by Comstock Atlanta in favor
of Lender;

27. Unconditional Guaranty dated September 14, 2006 by Comstock James Road in
favor of Lender;

28. Unconditional Guaranty dated September 27, 2006 by Tribble Road Development
in favor of Lender;

29. Unconditional Guaranty dated October 18, 2006 by Comstock Raleigh in favor
of Lender; and

30. Unconditional Guaranty dated November 13, 2006 by Comstock Summerland in
favor of Lender.

 

3



--------------------------------------------------------------------------------

C. The Parties entered into that certain Forbearance Agreement made effective
February 21, 2007, as modified and amended by letter agreements dated
January 15, 2008, March 3, 2008, and April 14, 2008 (the “Original Forbearance
Agreement”).

D. The documents described in Paragraphs A through C, all financing statements
filed in conjunction therewith, and all other documents executed or authorized
by Obligors in connection with the Note, the Credit Agreement, and the Original
Forbearance Agreement, as modified and amended if applicable, are collectively
referred to as the “Existing Loan Documents”. The Existing Loan Documents,
together with this Agreement and any documents executed pursuant to this
Agreement are collectively referred to as the “Loan Documents”. All indebtedness
whether now existing or hereafter arising that is due and owing by Obligors to
Lender under the Loan Documents is collectively referred to as the
“Obligations”. All real and personal property and fixtures pledged as collateral
for the Obligations is collectively referred to as the “Property”.

E. Obligors acknowledge that (1) the Forbearance Period terminated on April 30,
2008; (2) as of the Effective Date, Borrower is in default under the Existing
Loan Documents based on (a) Borrower’s failure to comply with the following
financial covenants contained in the Credit Agreement: (i) violation of Senior
Liabilities to Effective Tangible Net Worth Ratio for the fiscal quarters ended
3/31/08, 6/30/2008, and 9/30/08, (ii) violation of EBITDA/Debt Service Ratio for
the fiscal quarters ended 3/31/08, 6/30/2008, and 9/30/08, and (iii) violation
of Tangible Net Worth requirement for the fiscal quarters ended 3/31/08,
6/30/2008, and 9/30/08, (b) Borrower’s failure to make the June, July, August,
September, October, November, and December 2008 interest payments within five
business days after their respective due dates, (c) Borrower’s failure to
maintain general liability insurance at the level required under the Credit
Agreement, and (d) existence of a Material Adverse Change as evidenced by
Borrower’s inability to pay its obligations to Lender as they come due in the
ordinary course of business (collectively, the “Existing Defaults”); and (3) as
a result of the Existing Defaults, all Obligations are immediately due and
payable in full and Lender is presently entitled to exercise all rights and
remedies available to it under the Existing Loan Documents and under applicable
law. Obligors’ acknowledgement of the foregoing specific events of default does
not preclude Lender from asserting the existence of other events of default.

F. Borrower has requested that Lender agree to extend the Forbearance Period to
January 15, 2010 and provide certain additional financing to Borrower. Lender,
subject to the terms and conditions of this Agreement, has agreed to this
request.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Parties due hereby stipulate, covenant and agree as
follows:

1. Representations, Warranties and Acknowledgements. Obligors, jointly and
severally, hereby represent, warrant and acknowledge to Lender, upon which
Lender is relying, that:

1.1 The foregoing recitals are true and correct.

 

4



--------------------------------------------------------------------------------

1.2 Each is authorized under applicable law to execute, deliver and perform this
Agreement and all documents, instruments and agreements executed in connection
herewith and neither the execution and delivery of this Agreement nor the
fulfillment of or compliance with any of the terms and conditions of this
Agreement will, to the best of each Obligor’s knowledge, conflict with or result
in a breach of the terms, conditions or provisions of or constitute a violation
or default under any contract, agreement, applicable law, regulation, judgment,
writ, order or decree to which any of Obligors, or their respective properties
are subject.

1.3 The Existing Loan Documents are legal, valid and binding obligations of
Obligors in accordance with their respective terms. The liens, security
interests and other encumbrances in favor of Lender granted under the Existing
Loan Documents are duly perfected and are not subject to avoidance or
invalidation for any reason.

1.4 There are no pending, nor to the best knowledge of Obligors, threatened
actions, litigation, disputes, alleged defaults for breaches, suits or
proceedings against or in any way relating adversely to any Obligor or its
properties before any court, arbitrator or governmental or administrative body
or agency, except as described in Schedule 1.4.

1.5 Obligors have received no notice of default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which any of them is a party or by which their
properties are bound except as described in this Agreement or set forth in
Schedule 1.5.

1.6 Neither this Agreement nor any report, schedule, certificate, agreement or
any instrument heretofore or contemporaneously herewith provided to Lender by
Obligors contain any misrepresentation or untrue statement of facts or omits to
state any material facts.

1.7 Neither the execution and delivery of this Agreement nor the performance of
any actions required by this Agreement is being consummated by any party to
hinder, delay or defraud any entity to which any Obligors were or are now or
will hereafter become indebted.

1.8 As of the Effective Date, the balance due under the Note, excluding Lender’s
attorneys’ fees and costs, is as follows:

 

Principal

   $ 21,662,491.07

Accrued Interest

   $ 501,866.30

Late Charges

   $ 33,922.39

Appraisal Fees

   $ 29,750.00

Total

   $ 22,228,029.76

Lender is waiving the late charges in the amount of $33,922.39 as part of the
consideration for this Agreement.

 

5



--------------------------------------------------------------------------------

2. Payments Due Under this Agreement. As a condition of this Agreement,
Obligors, as applicable, shall remit to Lender the following payments:

2.1 At “Closing” (hereafter defined):

 

(i)    Legal Fees1    $86,938.71 (ii)    Appraisal Fees    $5,561.29    (partial
payment)       Total    $92,500.00

2.2 Other payments:

(i) $104,188.71, consisting of that portion of the appraisal fees which is not
being paid at Closing ($24,188.71), additional legal fees which are not being
paid at Closing ($5,000.00), and a commitment and forbearance fee in the amount
of $75,000.00, which shall be paid in eleven (11) equal monthly installments of
$8,680.00 commencing on January 10, 2009 and continuing on the 10th day of each
month thereafter, with payment of the remaining balance of $8,708.71 due on
December 10, 2009;

(ii) all payments due under the “Term Loan” (hereafter defined);

(iii) all payments due under the “Revolver” (hereafter defined);

(iv) all payments due under the “Tribble Road Loan” (hereafter defined); and

(v) all other payments required under the Loan Documents.

3. Amended Credit Facility. The Credit Facility is amended to constitute three
separate loans: (a) a term loan in the principal amount of $11,608,484.00 (the
“Term Loan”); (b) a revolving loan in the principal amount of $8,000,000.00 (the
“Revolver”), and (c) a term loan in the principal amount of $3,000,000.00 (the
“Tribble Road Loan”). The Term Loan, the Revolver, and the Tribble Road Loan
shall be evidenced by Amended and Restated Promissory Notes in form and
substance satisfactory to Lender (the “Amended Notes”).

4. Term Loan.

4.1 The principal amount of the Term Loan, $11,608,484.00, is the sum of (a) all
accrued and unpaid interest on the Note as of the Effective Date ($489,953.00)
(“Pre-Closing Interest”); and (b) the principal amounts advanced by Lender for
those lots shown in Schedule 4.1 which are pledged as collateral for the
Obligations (collectively, the “Lots” and each a “Lot”) ($11,118,531.00).

4.2 The unpaid principal balance of the Term Loan shall bear interest from the
date hereof at the LIBOR Market Index Rate plus 4%.

 

1 Additional legal fees may become due as provided in paragraph 18 of this
Agreement.

 

6



--------------------------------------------------------------------------------

4.3 All unpaid principal and accrued interest under the Term Loan shall be due
any payable in full on January 15, 2010 (“Maturity Date”).

4.4 The release price for each of the Lots subject to financing under the Term
Loan will be the sum of (a) the amount advanced by Lender for all of the Lots in
the particular development where the Lot to be released is located, allocated to
each Lot on a pro rata basis, plus Pre-Closing Interest allocated to each Lot in
the same manner (as detailed in Schedule 4.1); plus (b) all accrued but unpaid
interest due for each Lot from the Effective Date to the closing of the sale of
that respective Lot.

5. Revolver.

5.1 Use of Proceeds. Proceeds under the Revolver may be advanced, repaid and
readvanced, up to the maximum amount of $8,000,000.00, subject to Borrower’s
compliance with the terms and conditions of this Agreement. Except as expressly
provided in section 5.4(i), such proceeds may be used by Borrower solely for
construction of single family residential houses, townhomes, and condominiums
(individually a “Unit” and collectively the “Units”) on the Lots and the
completion of partially constructed Units on the Property, in accordance with
the plans and specifications approved by Lender (as same may be modified from
time to time with the written approval of Lender, the “Plans and
Specifications”), and subject to the further conditions hereafter specified.

5.2 Construction Budget. Subject to compliance by Borrower with the terms and
conditions of this Agreement, Lender shall make advances to Borrower for hard
construction costs incurred by Borrower in connection with the construction of
the Units (“Hard Costs”), plus an overhead allowance of six percent (6%) of
approved Hard Costs for the construction of new Units on the Lots, in accordance
with the sources and uses provided to Lender (as same may be revised from time
to time with the written approval of Lender, the “Construction Budget”);
provided, however, that in no event shall Lender be obligated to make advances
in excess of Verified Project Costs (as hereafter defined). As used in this
Agreement, “Verified Project Costs” means the aggregate, from time to time, of
(a) Hard Costs actually incurred by Borrower for work in place as part of the
Unit, as certified by Lender’s Inspector (as hereafter defined) pursuant to the
provisions of this Agreement, and (b) an overhead allowance of six percent
(6%) of approved Hard Costs for the construction of new Units on the Lots (which
shall be added to the line item for Hard Costs in every Construction Budget).
There shall be no overhead allowance for advances related to the Existing Units
(as hereafter defined).

5.3 Lender’s Inspector. Lender shall have the right to retain, at Borrower’s
expense, an inspector (“Lender’s Inspector”) to review and advise Lender with
respect to all Plans and Specifications, Constructions Budgets, construction,
architectural and other design professional contracts, change orders,
governmental permits and approvals, and other matters related to the design and
construction of the Units, to monitor the progress of construction and to review
on behalf of Lender all Requests for Advances (as hereafter defined) submitted
by Borrower. Lender may make inspections under this section at any time in its
discretion; provided, however, that Borrower shall not be responsible for
payment of such expenses in excess of $100 per inspection for a condominium and
$30 per inspection for any other type of Unit and shall pay for no more that two
inspections per month per project. The fees and

 

7



--------------------------------------------------------------------------------

expenses of Lender’s Inspector, whether internal or external, shall be due and
payable by Borrower as provided for herein or otherwise on demand. Borrower
acknowledges that (i) Lender’s Inspector has been retained by Lender to act as a
consultant, and only as a consultant, to Lender in connection with the
construction of the Units, and Lender’s Inspector may be an employee of the
Lender, (ii) Lender’s Inspector shall in no event have any power or authority to
make any decision or to give any approval or consent or to do any other thing
which is binding upon Lender, and any such purported decision, approval, consent
or act by Lender’s Inspector on behalf of Lender shall be void and of no force
or effect; provided, however, that if Lender’s Inspector is also the loan
officer for the Revolver, Lender may agree to such power or authority acting
solely in the employee’s capacity as loan officer for the Lender, (iii) Lender
reserves the right to make any and all decisions required to be made by Lender
under this Agreement, in its sole and absolute discretion, and without in any
instance being bound or limited in any manner whatsoever by any opinion
expressed or not expressed by Lender’s Inspector to Lender or any other person
with respect thereto, and (iv) Lender reserves the right in its sole and
absolute discretion to replace Lender’s Inspector with another inspector at any
time and without prior notice to or approval by Borrower. All inspections by or
on behalf of Lender shall be solely for the benefit of Lender, and Borrower
shall have no right to claim any loss or damage against Lender or Lender’s
Inspector (whether or not an employee of the Lender) arising from any alleged
(i) negligence or failure to perform such inspections, (ii) failure to monitor
loan disbursements or the progress or quality of construction, or (iii) failure
to otherwise properly administer the construction aspects of the loan.

5.4 Procedures and Conditions for Advances.

(i) Frequency of Advances. Lender shall advance $1,158,351.00 at Closing (the
“Initial Advance”), $100,000.00 of which shall by used to pay property taxes and
other approved expenses related to the Tribble Road Property (hereafter
defined), with the remaining amount to be used by Borrower solely to pay or as
reimbursement for approved construction costs for the partially completed Units
shown in Schedule 5.4 (the “Existing Units”). Approval for subsequent advances
under the Revolver will be given by Lender on a Unit by Unit basis, subject to
Borrower’s compliance with the terms and conditions of this Agreement. Advances
shall be limited to no more than two (2) per month.

(ii) Request for Advance. For each request for an advance under the Revolver,
Borrower shall submit to Lender, at least five (5) business days prior to the
requested date of disbursement, a completed written disbursement request (each,
a “Request for Advance”) in such form and detail as required by Lender, together
with a check in the amount of any inspection fee required hereunder. Each
Request for Advance shall certify and contain in detail acceptable to Lender:
(a) the cost of the labor that has been performed, (b) the materials that have
been incorporated into the Unit, and (c) a list of the Units to be inspected. In
addition:

(1) each Request for Advance for Existing Units shall be accompanied by the
Plans and Specifications and the Construction Budget; and

(2) each Request for Advance for the transfer of a Lot from the Term Loan and
construction of a new Unit on the Lot shall be accompanied by a request for a
release of the Lot from the Term Loan, the Plans and Specifications, the
Construction Budget,

 

8



--------------------------------------------------------------------------------

and evidence satisfactory to Lender (in its sole discretion) of (i) a binding,
non-contingent contract for the sale of the Unit at a price acceptable to
Lender, and (ii) a cash deposit of at least five percent (5%) of the sale price
for the Unit, such deposit to be held by a third-party escrow agent satisfactory
to Lender.

All Requests for Advances shall be accompanied by such additional supporting
data and documents as Lender may require, including, without limitation,
invoices and waivers of mechanic’s and materialmen’s liens.

(iii) Conditions to Advance. Lender will have no obligation to make any advance
if a default (other than the Existing Defaults) under any of the Loan Documents
or an event which, with the giving of notice or the passage of time, or both,
would constitute a default under any of the Loan Documents has occurred and is
continuing, and unless it has received from the Borrower (if not expressly
waived by Lender), in form and substance satisfactory to Lender: (a) evidence of
any updated title search and/or endorsement to the title policy required by
Lender, as applicable, which shall be, unless expressly waived by Lender, in
compliance with Lender’s minimum standards in effect at the time of such
advance; and if any title policy contains a pending disbursement clause, the
amount of the policy shall increase by the advance being made in connection
therewith; and (b) evidence of compliance with any other conditions as required
by Lender. In no event will Lender approve an advance for an Existing Unit, or
for the transfer of a Lot from the Term Loan to the Revolver and construction of
a new Unit, if, in the sole opinion of Lender or Lender’s Inspector, the total
cost to complete the Unit is greater than the availability under the Revolver at
the time of the Request for Advance.

(iv) Inspection. If required by Lender upon receiving a Request for Advance,
Lender’s Inspector may determine prior to any advance (a) whether the work
completed to the date of such Request for Advance has been done satisfactorily
and in accordance with the Plans and Specifications, (b) the percentage of
construction of the Unit completed as of the date of such Request for Advance,
(c) the Hard Costs (as applicable) actually incurred for work in place as part
of the Unit as of the date of such Request for Advance, (d) the actual sum
necessary to complete construction of the Unit in accordance with the Plans and
Specifications, and (e) the amount of time from the date of such Request for
Advance which will be required to complete construction of the Unit in
accordance with the Plans and Specifications and/or the Construction Budget.

(v) Disbursement of Advances. At its option, Lender may make advances under the
Revolver directly into a separate construction disbursement account or other
Borrower account with Lender, to Borrower directly, to a title insurance company
or other third party, or directly to the general contractor, subcontractor,
materialmen or other suppliers providing labor, services or materials in
connection with the construction of the Unit. Lender shall have no obligation
after making disbursements in a particular manner to continue to make
disbursements in that manner. Notwithstanding the foregoing, Lender’s records of
any advance made pursuant to the Loan Documents shall, in the absence of
manifest error, be deemed correct and acceptable and binding upon Borrower.

(vi) Final Advance. Lender shall have no obligation to make the final advance
for a Unit unless (a) it has received from Borrower (if not expressly waived by
Lender),

 

9



--------------------------------------------------------------------------------

all in form and substance satisfactory to Lender, all of the items required for
advances in general; and (b) the Unit shall have been fully constructed and
completed in a good a workmanlike manner in accordance with the Plans and
Specifications and all applicable statutes, ordinances, codes, regulations, and
restrictions.

5.5 Interest. The unpaid principal balance of the Revolver shall bear interest
from the date hereof at the LIBOR Market Index Rate plus 4%.

5.6 Payment Terms. Payments on the Revolver will be due as follows:

(i) interest only commencing on January 10, 2009 and continuing on the 10th day
of each month thereafter until the Maturity Date;

(ii) upon the sale of each Unit, a release price equal to the sum of (a) the
total amount advanced by Lender for the Unit and the lot upon which the Unit is
built (including all amounts advanced by Lender prior to the Effective Date for
the Existing Units, as reflected in Schedule 5.4, plus all amounts advanced by
Lender after the Effective Date pursuant to the provisions of this Agreement and
the Revolver), together with all accrued but unpaid interest thereon (the “Base
Unit Release Payment”); plus (b) an additional $10,000.00 for each of the ten
spec Units remaining in the Summerland project as of the Effective Date (which
is included in the amounts shown for the Summerland spec Units in the column
headed “1st Draw” in Schedule 5.4), together with all accrued interest thereon
from and after the date of the Initial Advance (the “Additional Summerland
Release Payment”); plus (c) 25% of any net sale proceeds after payment of the
Base Unit Release Payment, the Additional Summerland Release Payment (if
applicable), any unfunded construction costs approved by Lender in writing on
not less than five (5) business days notice, and all reasonable and customary
sales expenses and closing costs properly charged to Borrower as reflected in a
HUD-1 settlement statement delivered to Lender not less than three (3) business
days in advance of the closing of the sale of the Unit (the “Excess Unit Release
Payment”), with the Excess Unit Release Payment to be applied to the unpaid
Obligations in any manner in Lender’s discretion; and

(iii) all principal and accrued and unpaid interest shall be due and payable in
full on the Maturity Date.

5.7 Construction of Project. Unless otherwise expressly agreed to by Lender,
(i) construction of the Units shall be carried on diligently and without delay
or interruption for more than 10 consecutive days; and (iii) Units shall be
constructed in a good and workmanlike manner, in accordance with the Plans and
Specifications, the other Construction Documents (as hereinafter defined) and
the Construction Budget, and in compliance with all applicable statutes,
ordinances, codes, regulations and restrictions. “Construction Documents” shall
mean all construction contracts, contracts with architects, engineers or other
design professionals, Plans and Specifications, drawings, budgets, bonds and
other agreements pertaining to construction of the Unit, all engineering, soil
and other reports and studies and all surveys pertaining thereto and or required
by Lender’s Inspector, together with all modifications and additions thereto. In
no event will Lender fund a change order or an amendment to the Plans and
Specifications or the other Construction Documents unless Lender has previously
given its written consent to such change order or amendment.

 

10



--------------------------------------------------------------------------------

5.8 Liens and Lien Waivers. Except for the liens set forth on Schedule 5.8,
which shall be paid and released with the proceeds of the Initial Advance,
Borrower shall take all action necessary to have any mechanic’s and
materialmen’s liens, judgment liens, or other liens or encumbrances released,
transferred to bond, or sufficient funds escrowed with the title insurer to pay
such lien or other encumbrance in full, all within 30 days of the date Borrower
receives notice of the filing of such liens or encumbrances. If any such lien or
encumbrance is filed, no advances will be made until it is removed and a copy of
the recorded release thereof is received by Lender and accepted by the title
insurance company. Borrower shall be fully and solely responsible for compliance
in all respects whatsoever with the applicable mechanic’s and materialmen’s lien
laws.

5.9 Title and Surveys. Unless otherwise expressly waived by Lender, Borrower
shall ensure that the existing security instruments in favor of Lender are and
remain first liens on the property encumbered, and that the property is and
remains free and clear of all other liens, defects, or encumbrances, except as
set forth on Schedule 5.8. If any surveys are required by Lender, Lender’s
Inspector, or the issuer of any title policy, Borrower shall deliver such
surveys within 30 days after such request. Any change in the state of facts
shown in any updated survey shall be subject to approval by Lender and Lender’s
Inspector. The Units shall be constructed entirely on the Lots and will not
encroach upon or overhang any easement, right of way, or any other land, and
shall be construed wholly within applicable building setback restrictions.

5.10 Insurance. In addition to any insurance requirements set forth in the
applicable security instruments, Borrower shall maintain during construction of
any improvements: (a) builders’ all-risk extended coverage insurance
(non-reporting Completed Value with Special Cause of Loss form) in amounts based
on the completed replacement value of the improvements (excluding roads,
foundations, parking areas, paths, walkways and like improvements), endorsed to
provide that occupancy by any person shall not void the coverage and naming
Lender (and its successors and assigns) as their interests may appear, as the
first mortgagee under a standard mortgagee endorsement clause; (b) upon
completion of construction of each Unit, All-Risk fire and extended coverage
hazard insurance (non-reporting Commercial Property Policy with Special Cause of
Loss form) covering that Unit in an aggregate amount not less than 100% of the
agreed upon full insurable replacement value of that Unit, and naming Lender and
its successors and assigns as their interests may appear, as the first mortgagee
under a standard mortgagee endorsement clause; (c) comprehensive general public
liability insurance of at least $2,000,000 covering injury and damage to persons
and property with limits acceptable to Lender and naming Lender (and its
successors and assigns) as their interests may appear, as an additional insured;
(d) if the applicable real property is located within a special flood hazard
area as identified by the Secretary of Housing and Urban Development under the
National Flood Insurance Reform Act of 1994, flood insurance in the amount equal
to the lesser of (A) the agreed upon full insurable replacement value of each
Unit (less any value attributable to the applicable real property), or if agreed
to in writing by Lender (B) the maximum available amount through the Federal
Flood Insurance Program, and naming Lender (and its successors and assigns) as
their interests may appear, as the first mortgagee under a standard mortgagee
endorsement clause; (e) insurance which complies with the workers’ compensation
and employers’ liability laws of all states in which the Property is located
and, if required by Lender, such other states as Borrower is required to
maintain insurance; and (f) other insurance as Lender may require in amounts and
with carriers satisfactory to Lender.

 

11



--------------------------------------------------------------------------------

Each policy or certificate shall indicate Lender’s address as Wachovia Bank,
National Association, Attn: Patrick McGovern, 123 South Broad Street,
Philadelphia, PA 19109, Mail Code PA1246. In addition, each insurance policy or
certificate shall include a provision that the policy will not be cancelled,
altered or in any way limited in coverage or reduced in amount unless Lender is
notified of same in writing at least thirty (30) days prior to cancellation or
change. Each insurance policy will be written on forms as are acceptable to
Lender by insurance companies authorized or licensed to do business in North
Carolina having an Alfred M. Best Company, Inc. rating of “A-” or higher and a
financial size category of not less than IX, and which companies are otherwise
acceptable to Lender.

The above insurance requirements may be satisfied by appropriate endorsements to
a blanket policy covering the projects and other property.

5.11 Assignment of Construction Documents. As additional security for the
obligations of Borrower under this Agreement and the other Loan Documents,
Borrower hereby collaterally assigns, transfers and grants to Lender a security
interest in all of Borrower’s right, title, interest and benefits in or under
the Construction Documents.

5.12 Contractors. Borrower agrees it will not engage or permit any general
contractor to engage or continue to employ any contractor, subcontractor or
materialman who may be reasonably objectionable to Lender. If requested by
Lender, Borrower shall deliver a fully executed copy of any or all agreements
between Borrower and any contractors, or between any general contractor and its
subcontractors, each of which shall be in form and substance reasonably
satisfactory to Lender.

5.13 Leases. Borrower will comply with the terms and conditions of, and deliver
leased premises at the time and in the condition required by any Lender-approved
lease. Borrower will not enter into, amend or renew any leases or other
occupancy agreements affecting the Property without Lender’s prior written
consent. Lender’s consent may be conditioned upon receipt of such documents and
agreements, including without limitation subordination and attornment agreements
and tenant estoppel certificates, as Lender may require.

5.14 Ownership of Material and Fixtures. No materials, equipment or fixtures
incorporated by Borrower into the Units shall be purchased or installed under
any security agreement, conditional sales contract, lease, or other arrangement
wherein the seller reserves title or any interest in such items or the right to
remove or repossess such items or to consider them personal property after their
incorporation into the Units, without the prior written consent of Lender.

5.15 No Warranty by Lender; Indemnification. Nothing contained in this Agreement
or any other Loan Document shall constitute or create any duty on or warranty by
Lender regarding (i) the proper application by Borrower, general contractor or
any subcontractor of the loan proceeds, (ii) the quality or condition of the
Property, or (iii) the competence or qualifications of the general contractor or
any other party furnishing labor or materials in

 

12



--------------------------------------------------------------------------------

connection with construction at the Property. Borrower (a) acknowledges that
Borrower has not relied and will not rely upon any experience, awareness or
expertise of Lender regarding such matters, and (b) shall indemnify, hold
harmless, and defend Lender from any costs, expenses, damages, judgments, or
liabilities, including without limitation, attorneys’ fees, arbitration fees,
and expert witness fees, arising from or connected with (i) such matters,
(ii) payment or non-payment for labor or materials furnished for improvement of
the Property, (iii) any claims of mechanics or materialmen, or (iv) any action
or inaction by Borrower with respect to the foregoing.

6. Tribble Road Loan.

6.1 The principal amount of the Tribble Road Loan, $3,000,000.00, is
$4,288,167.00 less than the amount previously advanced by Lender ($7,288,167.00)
for the property described in the Deed to Secure Debt, Security Agreement, and
Financing Statement dated September 27, 2006 from Tribble Road Development to
Lender and recorded with the Forsyth County Clerk of Superior Court in Deed Book
4469, Page 410 (the “Tribble Road Property”). Lender is forgiving $4,288,167.00
of the Tribble Road debt as part of the consideration for this Agreement.

6.2 The unpaid principal balance of the Tribble Road Loan shall bear interest
from the date hereof at the LIBOR Market Index Rate plus 4%.

6.3 All unpaid principal and accrued interest under the Tribble Road Loan shall
be due and payable in full on December 10, 2011 (the “Tribble Road Maturity
Date”).

6.4 Obligors will use commercially reasonable efforts to maintain the existing
entitlements, permits, and approvals required to complete the planned
improvements at the Tribble Road Property (the cost of which Borrower estimates
to be between $300,000 and $500,000).

6.5 Obligors will use commercially reasonable efforts to sell the Tribble Road
Property during the term of the Tribble Road Loan, and will inform Lender
promptly in writing of any offers received.

6.6 In the event of a sale of the Tribble Road Property, the sale proceeds shall
be distributed as follows:

(i) first, to reasonable and customary sales expenses and closing costs properly
charged to seller as reflected in a settlement statement delivered to Lender not
less than three (3) business days in advance of the closing of the sale of the
Tribble Road Property;

(ii) second, to the unpaid principal balance of the Tribble Road Loan plus all
accrued interest thereon;

(iii) third, to Obligors to reimburse them for the reasonable costs of
maintaining the existing entitlements, permits, and approval at the Tribble Road
Property; and

 

13



--------------------------------------------------------------------------------

(iv) fourth, to Wachovia and Obligors to be divided as follows: Wachovia 65%,
Obligors 35%.

7. No Additional Funding. From and after the Effective Date, Lender shall be
under no obligation to provide any additional funding to Obligors except
pursuant to the Revolver.

8. No Novation. The execution of this Agreement and the Amended Notes
constitutes a modification, amendment, and division of the Note. Accordingly,
Obligors stipulate and agree that:

8.1 This Agreement is not a novation and, except as otherwise modified hereby,
the terms and provisions of the Existing Loan Documents shall remain in full
force and effect. In the event of any conflict between the terms of this
Agreement and the terms of the Existing Loan Documents, the terms of this
Agreement shall control.

8.2 The liens and security interests granted under the Existing Loan Documents
will continue to secure payment of the Obligations in accordance with their
original priorities. Without limiting the foregoing, the Parties agree that all
accrued interest on cash collateral held by Lender, including specifically
Borrower’s Certificate of Deposit #514291620837144, shall be retained by Lender
as additional collateral for the Obligations. In the event Borrower implements a
replacement of its general liability insurance program for which Borrower’s cash
collateral account is currently security for Borrower’s insurer and the letter
of credit is returned to Lender by the beneficiary, Lender agrees to fully
cooperate with the transfer of the principal amount of the cash collateral as
directed by Borrower; provided however, that all accrued interest shall remain
as additional collateral for the Obligations.

9. Forbearance. Subject to compliance by Obligors with each of the Forbearance
Conditions (as defined below), during the period commencing on the date hereof
and ending on the earliest to occur of (a) January 15, 2010; (b) a default
(other than the Existing Defaults) by Obligors under this Agreement, the Amended
Notes, or any of the Loan Documents; or (c) the date that any of the Forbearance
Conditions are no longer satisfied (the “Forbearance Period”), Lender agrees
that it will not, but only by reason of the Existing Defaults, exercise any
remedy available to it under the Loan Documents or under any applicable law to
enforce collection from Obligors of any obligations or foreclose upon its
security interest(s). Notwithstanding anything to the contrary contained in this
Agreement, Lender shall not be prohibited from exercising any remedy or power
available to it excluding only those expressly set forth in this section.

10. Conditions to Forbearance. Each of the following conditions shall constitute
a forbearance condition (each, a “Forbearance Condition” and, collectively, the
“Forbearance Conditions”), the continuing satisfaction of each and every one of
which shall be a continuing condition to the agreement of Lender to forbear as
set forth above:

10.1 All Payments Current. Borrower shall make all payments as and when due
under the Amended Notes and this Agreement;

10.2 No Subsequent Defaults. Except as they relate solely to the Existing
Defaults, Obligors shall duly observe and perform each obligation and covenant
to be performed under the Loan Documents; and

 

14



--------------------------------------------------------------------------------

10.3 Sale of Units. Borrower must close the sale of not less than 42 Units from
August 18, 2008 through June 30, 2009, and must close the sale of not less than
15 Units each calendar quarter on a quarterly basis after June 30, 2009.

11. Waiver and Termination of Rights. Following any failure to satisfy any
Forbearance Condition, Obligors understand, acknowledge and agree that the
Forbearance Period shall, at Lender’s option, terminate and all Obligations
shall be immediately due and payable in full. In such event Lender may enforce
any and all rights and remedies available under the Loan Documents and
applicable law without notice.

12. Affirmative Covenants. Obligors covenant and agree that from the date hereof
and until payment in full of all Obligations unless Lender shall otherwise
consent in writing:

12.1 Obligors shall execute such other and further documents, instruments and
agreements as Lender may reasonably request to effect the express provisions of
this Agreement;

12.2 Obligors shall comply fully with all applicable statutes, laws and
regulations, maintain, preserve and keep the Property in good repair, working
order and condition, and make all needed replacements, additions, improvements
and renewals thereto, subject to the requirements of the Loan Documents;

12.3 Obligors shall allow Lender and its agents, during normal business hours,
to have access to the Property and all books, records and such other documents
of Obligors as Lender shall reasonably require, and allow Lender to make copies
thereof; and deliver promptly such other information regarding the operation,
business affairs, and financial condition of Obligors which Lender may
reasonably request; and

12.4 Obligors shall:

(i) furnish to Lender immediately upon becoming aware of the existence of any
condition or event which constitutes an Event of Default, or any event which,
upon the giving of notice or lapse of time or both, may become a default,
written notice specifying the nature and period of existence thereof and the
action which Obligors are taking or propose to take with respect thereto; and

(ii) promptly notify Lender in writing of (a) any material adverse change in
their financial condition or their business; (b) any default under any material
agreement, contract or other instrument to which it is a party or by which any
of its properties are bound, or any acceleration of the maturity of any
indebtedness owing by Obligors; (c) any material adverse claim against or
affecting any Obligor or any part of their properties; (d) the commencement of,
and any material determination in, any litigation with any third party or any
proceeding before any governmental agency or unit affecting Obligors; and
(e) any change in any Obligor’s name or address.

13. Additional Representations and Warranties. Obligors make the following
representations and warranties with respect to all of the Property except the
Tribble Road Property (the “Non-Tribble Property”):

13.1 the Non-Tribble Property has, or will have upon completion of construction,
adequate legal vehicular and pedestrian access to public roads;

 

15



--------------------------------------------------------------------------------

13.2 to the best of Obligors’ knowledge, sewer, water and all other appropriate
utilities are available at ordinary costs at the Non-Tribble Property through
public or unencumbered private easements, and in sufficient quantities to serve
the Non-Tribble Property;

13.3 if applicable, required written approvals of septic tanks or wells have
been issued by all appropriate governmental authorities in respect of the
Non-Tribble Property;

13.4 the Plans and Specifications and the anticipated use of the Non-Tribble
Property comply and shall comply with all applicable restrictive covenants,
zoning ordinances, building laws and codes, and other applicable laws,
regulations and requirements (including without limitation, the Americans with
Disabilities Act, as amended);

13.5 the current zoning classification of the Non-Tribble Property and any
covenants and restrictions affecting the Non-Tribble Property permit the
construction of Units on the Non-Tribble Property;

13.6 Borrower has obtained, or will obtain, all permits and approvals of any
type required to complete the improvements on the Non-Tribble Property (subject
to any moratoria which may be imposed by the applicable governmental authorities
after the Effective Date, although Obligors warrant that they are unaware of any
impending or threatened moratoria), and the permits and approval which have been
obtained are final and unappealable and remain in full force and effect without
restriction or modification;

13.7 all public improvements appurtenant to the Non-Tribble Property have been
fully authorized by appropriate ordinance or municipal action;

13.8 Borrower has satisfied, or will satisfy, all conditions imposed by any
governmental authority in connection with any grant of subdivision or land
development approval;

13.9 all sales of the Non-Tribble Property shall be conducted in compliance with
all applicable laws, including, without limitation, the Interstate Land Sales
Act;

13.10 no notice of taking by eminent domain or condemnation of any part of the
Non-Tribble Property has been received, and Borrower has no knowledge that any
such proceeding is contemplated; and

13.11 to the best of Obligors’ knowledge, no part of the Non-Tribble Property
has been damaged as a result of any fire, explosion, accident, flood or other
casualty which in not now fully restored.

14. Reporting. Notwithstanding anything to the contrary in the Loan Documents,
during the Forbearance Period, Lender will suspend the requirement of compliance
with the financial covenants contained in the Existing Loan Documents. However,
all financial reporting required under the Existing Loan Documents shall
continue to be made during the Forbearance Period. All reports shall be
delivered to Lender at the following address:

Wachovia Bank, National Association

Attn: Patrick McGovern

123 South Broad Street

Philadelphia, PA 19109

Mail Code PA1246

 

16



--------------------------------------------------------------------------------

15. Negative Covenants. Obligors covenant and agree that from the date hereof
until payment in full of all Obligations, unless Lender shall otherwise consent
in writing, Obligors will not:

15.1 repay any principal, interest, late charges or other amounts due under any
loans owed by Obligors to their respective shareholders, officers and directors
whether such obligations are evidenced by promissory notes or otherwise;

15.2 pay any dividends or make any other distributions to the shareholders of
Obligors;

15.3 make loans to, guaranty any debts of, or invest any money with any
shareholders, officers or directors of Obligors.

16. Release of Claims and Covenant Not to Sue. As a material inducement to
Lender to enter into this Agreement and to grant the additional concessions to
Obligors reflected herein, all in accordance with and subject to the terms and
conditions of this Agreement, and all of which are to their direct advantage and
benefit, Obligors, jointly and severally, do hereby: (a) remise, release,
acquit, satisfy and forever discharge Lender, and all of the past, present and
future officers, directors, employees, agents, attorneys, representatives,
participants, successors and assigns of Lender, from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, whether at law or in equity, either now accrued or
hereafter maturing and whether known or unknown, which any Obligor now has or
hereafter can, shall or may have by reason of any matter, cause or thing, from
the beginning of the world to and including the date of this Agreement,
including specifically, but without limitation, matters arising out of, in
connection with or relating to (i) the Obligations, (ii) the Loan Documents or
the obligations evidenced thereby, including, the administration or funding
thereof, and (iii) any other relationship, agreement or transaction between any
Obligor and Lender or any of their respective subsidiaries or affiliates; and
(b) covenant and agree never to institute or cause to be instituted or continue
prosecution of any suit or other form of action or proceeding of any kind or
nature whatsoever against Lender or any subsidiaries or affiliates of Lender, or
any of its past, present or future officers, directors, employees, agents,
attorneys, representatives, participants, successors or assigns, by reason of or
in connection with any of the foregoing matters, claims or causes of action,
provided, however, that the foregoing release and covenant not to sue shall not
apply to any claims arising after the date of this Agreement with respect to
acts, occurrences or events after the date of this Agreement.

 

17



--------------------------------------------------------------------------------

17. Waiver of Automatic Stay; Supplemental Stay. Obligors acknowledge and agree
that in the event of the filing of any petition for bankruptcy relief filed by
or against any Obligor:

17.1 Obligors consent to the entry of an order granting Lender relief from the
automatic stay of §362 of the Bankruptcy Code and shall not assert or request
any other party to assert that the automatic stay provided by §362 of the
Bankruptcy Code shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Lender to enforce any rights it has under the
Loan Documents or any other rights Lender has against any Obligor or against any
property owned by any Obligor;

17.2 Obligors shall not seek or request any other party to seek a supplemental
stay or any other relief, whether injunctive or otherwise, pursuant to §105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights it has under the Loan Documents or any other rights Lender has against
any Obligor or against any property which it owns.

18. Expenses. In addition to the costs and expenses required to be paid by
Obligors at “Closing” (hereafter defined) pursuant to section 2.1 of this
Agreement, Obligors shall, within ten (10) days following demand by Lender, pay
or reimburse Lender for all costs and expenses incurred by Lender in connection
with this Agreement including without limitation all reasonable attorneys’ fees,
inspection expenses, premiums for title insurance and policy endorsements, fees
incurred by Lender in connection with appraisals of any property securing the
indebtedness and any environmental compliance assessments and remediation costs
(if any) required by law or regulation or otherwise deemed necessary or
desirable by Lender, and all recording fees. Notwithstanding any other
provisions contained in the Loan Documents, if Lender retains an attorney in
order to enforce, defend or protect Lender’s rights under the Loan Documents or
if Lender retains an attorney in connection with any default of any stated or
accelerated maturity of the Obligations to Lender in order to collect any debt
due Lender or if Lender retains an attorney in connection with any lawsuits,
reorganization, bankruptcy or other proceeding involving the Loan Documents or
if any Obligor sues Lender, then in any such instance Obligors agree to pay
Lender in addition to all principal, interest, late charges and fees, all of
Lender’s reasonable costs and expenses including reasonable attorneys’ fees
incurred by Lender.

19. Miscellaneous.

19.1 Cumulative Rights. No right, power or remedy conferred upon or reserved to
Lender in the Loan Documents is exclusive of any other right, power or remedy
conferred upon the Lender thereunder or at law or in equity. Each remedy shall
be cumulative and may be exercised by Lender concurrently or consecutively in
its discretion.

19.2 No Waiver. Lender may, in its discretion, from time to time waive or
forbear from enforcing any provision contained in the Loan Documents, and no
such waiver or forbearance shall be deemed a waiver by Lender of any other right
or remedy provided herein or by law or be deemed a waiver of the right at any
later time to enforce strictly all provisions contained in the Loan Documents
and to exercise any and all remedies provided herein and by law.

 

18



--------------------------------------------------------------------------------

19.3 Headings. The headings of the articles, sections and subsections of this
Agreement are for the convenience of reference only, are not to be considered a
part hereof, and shall not limit or otherwise affect any of the terms hereof or
thereof.

19.4 Admissions. Obligors expressly acknowledge and agree that the waivers,
estoppels and releases contained in this Agreement shall not be construed as an
admission of wrongdoing, liability or culpability on the part of Lender or an
admission by Lender of the existence of any claims of any Obligor against
Lender.

19.5 Construction of Agreement. Each party acknowledges that it has participated
in the negotiation of this Agreement, and no provision of this Agreement shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured, dictated or drafted such provision.
Obligors acknowledge that at all times they have been represented by an attorney
in the negotiation of the terms of and in the preparation and execution of this
Agreement, and have had the opportunity to review and analyze this Agreement for
a sufficient period of time prior to the execution and delivery thereof. No
representations or warranties have been made by or on behalf of Lender, or
relied upon by any Obligor, pertaining to the subject matter of this Agreement,
other than those set forth in this Agreement. This Agreement and the Loan
Documents embody the entire agreement and understanding among the parties to the
subject matter hereof and supersede all prior proposals, negotiations,
agreements and understanding relating to such subject matter.

19.6 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed given on the third day following the
date deposited in the United States mail, postage prepaid, sent by first class
mail and, alternatively, shall be deemed given on the next day following the
date such notice is delivered to a nationally recognized overnight delivery
service such as Federal Express and addressed as follows:

 

Obligors:    Comstock Homebuilding Companies, Inc.    Attn: Christopher Clemente
   11465 Sunset Hills Road    5th Floor    Reston, VA 20190 copy to:    Jubal R.
Thompson, Esq.    General Counsel    11465 Sunset Hills Road    5th Floor   
Reston, VA 20190

 

19



--------------------------------------------------------------------------------

Lender:    Wachovia Bank, National Association    Attn: Patrick McGovern    123
South Broad Street    Philadelphia, PA 19109    Mail Code PA1246 copy to:    J.
William Porter, Esquire    Parker Poe Adams & Bernstein LLP    Three Wachovia
Center, Suite 3000    401 S. Tryon Street,    Charlotte, NC 28202

Either party may, from time to time, designate a different notice address by
notice given as herein provided.

19.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.

19.8 No Assignment by Obligors. The rights and obligations of Obligors hereunder
may not be assigned or transferred to any person or entity without the express
written consent of Lender. Obligors may transfer individually selected Lots
and/or Units to a newly formed single purpose entity for the purpose of the
orderly disposition of the property, any transfer being subject to the prior
approval of Lender.

19.9 No Modifications. The terms of the Loan Documents may not be changed,
modified, waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted.

19.10 Invalid Provision to Affect No Others. If any provisions of this Agreement
shall be held invalid, then such provision only shall be deemed invalid, and the
remainder of this Agreement shall remain operative and in full force and effect.

19.11 Time of Essence. Time is of the essence in respect of this Agreement.

19.12 Arbitration. Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to the Loan Documents (“Disputes”)
between or among parties to this Agreement shall be resolved by binding
arbitration as provided herein. Institution of a judicial proceeding by a party
does not waive the right of that party to demand arbitration hereunder. Disputes
may include, without limitation, tort claims, counterclaims, disputes as to
whether a matter is subject to arbitration, claims brought as class actions,
claims arising from Loan Documents executed in the future, or claims arising out
of or connected with the transaction reflected by this Agreement.

Arbitration shall be conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association

 

20



--------------------------------------------------------------------------------

(the “AAA”) and Title 9 of the U.S. Code. All arbitration hearings shall be
conducted in the city in which the office of Lender first stated above is
located. The expedited procedures set forth in Rule 51 et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000.00. All
applicable statutes of limitation shall apply to any Dispute. A judgment upon
the award may be entered in any court having jurisdiction. The panel from which
all arbitrators are selected shall be comprised of licensed attorneys. The
single arbitrator selected for expedited procedure shall be a retired judge from
the highest court of general jurisdiction, state or federal, of that state where
the hearing will be conducted or if such person is not available to serve, the
single arbitrator may be a licensed attorney. Not withstanding the foregoing,
this arbitration provision does not apply to disputes under or related to swap
agreements.

19.13 Preservation and Limitation of Remedies. Notwithstanding the preceding
arbitration provisions, Lender and Obligors agree to preserve, without
diminution, certain remedies that any party hereto may employ or exercise
freely, independently or in connection with an arbitration proceeding after any
arbitration action is brought. Lender and Obligors shall have the right to
proceed in any court of proper jurisdiction or by self-help to exercise or
prosecute the following remedies, as applicable: (i) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted under Loan Documents or under applicable law or by judicial
foreclosure and sale, including a proceeding to confirm the sale; (ii) all
rights of self-help including peaceful occupation of real property and
collection of rents, set-off, and peaceful possession of personal property;
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding; and (iv) when applicable, a judgment by
confession of judgment. Preservation of these remedies does not limit the power
of an arbitrator to grant similar remedies that may be requested by a part in a
Dispute.

Obligors and Lender agree that no party shall not have a remedy of punitive or
exemplary damages against the other in any Dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any Dispute where the Dispute is resolved by
arbitration or judicially.

19.14 Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, and all
counterparts together shall constitute one and the same instrument. Facsimile
signatures are acceptable under this Agreement.

19.15 Reaffirmation of Guaranties. Guarantors, jointly and severally, do hereby:

(i) acknowledge their consent and approval to the terms of this Agreement and
the Amended Notes;

(ii) stipulate that the Guaranties remain in full force and effect, and are not
subject to offset, defense, reduction or counterclaim; and

(iii) reaffirm the Guaranties in all respects.

19.16 Closing. The closing of this Agreement must occur on or before
December 24, 2008.

 

21



--------------------------------------------------------------------------------

19.17 Conditions Precedent to Closing. The obligation of Lender to close this
Agreement is subject to Obligors, as applicable, delivering and/or satisfying
each of the following conditions precedent in a form and content satisfactory to
Lender:

(i) payment of all sums due at Closing;

(ii) executed duplicate originals of this Agreement;

(iii) executed Amended Notes;

(iv) certified resolutions approving the execution and delivery of this
Agreement and the Amended Notes by Obligors;

(v) evidence of paid 2007 ad valorem property taxes, and copies of 2008 ad
valorem tax bills, for the Property;

(vi) certificate of property and casualty insurance listing showing Wachovia
Bank as additional insured and loss payee; and

(vii) such other documents, instruments, agreements and information as Lender
may reasonably request.

“Closing” shall occur when Lender declares that the foregoing conditions have
been satisfied as evidenced by Lender’s execution of this Agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement under
seal, pursuant to authority duly given as of the day and year first above
written.

[Remainder of page intentionally blank. Signatures on following pages]

 

22



--------------------------------------------------------------------------------

BORROWER: COMSTOCK HOMEBUILDING COMPANIES, INC. By:  

 

Name:  

 

Title:  

 

GUARANTORS: COMSTOCK MASSEY PRESERVE, L.L.C. (formerly Comstock Wesel, L.L.C.)
By:   Comstock Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO COMSTOCK HOMES OF RALEIGH, LLC (formerly Capitol
Homes Inc.) By:   Comstock Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO COMSTOCK HOMES OF ATLANTA, LLC By:   Comstock
Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO

 

23



--------------------------------------------------------------------------------

COMSTOCK JAMES ROAD, LLC By:   Comstock Homebuilding Companies, Inc.   its
Manager   By:  

 

    Christopher Clemente, CEO TRIBBLE ROAD DEVELOPMENT, LLC By:   Comstock
Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO COMSTOCK SUMMERLAND, L.C. By:   Comstock
Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO COMSTOCK HOLLAND ROAD, LLC By:   Comstock
Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO COMSTOCK LANDING, LLC By:   Comstock Homebuilding
Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO

 

24



--------------------------------------------------------------------------------

COMSTOCK WAKEFIELD, LLC By:   Comstock Homebuilding Companies, Inc.   its
Manager   By:  

 

    Christopher Clemente, CEO COMSTOCK WAKEFIELD II, LLC By:   Comstock
Homebuilding Companies, Inc.   its Manager   By:  

 

    Christopher Clemente, CEO LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION By:  

 

  Patrick McGovern   Senior Vice President

 

25



--------------------------------------------------------------------------------

SCHEDULE 1.4

Pending Litigation



--------------------------------------------------------------------------------

SCHEDULE 1.5

Pending Default Notices



--------------------------------------------------------------------------------

SCHEDULE 4.1

Description of the Lots



--------------------------------------------------------------------------------

SCHEDULE 5.4

Description of the Units



--------------------------------------------------------------------------------

SCHEDULE 5.8

Liens